Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1st area 1112 recited in paragraph 00138 of fig 11A, amplitude 623 of fig 6C, and amplitude 613 of fig 6A must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Kitchens (KR20160130234).

          In regards to claim 1, Kitchens discloses an electronic device comprising: (abstract; fig(s) 5-6)

          an ultrasonic sensor; and (51, 55 fig. 5, ‘ultrasonic sensor array’, ‘ultrasound transmitter’)

          a processor electrically connected to the ultrasonic sensor, wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076)

          obtain a noise signal at a periphery of the electronic device, via the ultrasonic sensor; (para 0076) 

          determine an attribute of a first ultrasonic signal oscillated by the ultrasonic sensor, based on the obtained noise signal; and (para(s), 0112, 0074, 0076; 242, 245, 246, 249, 250 fig. 25, ‘display’)

          obtain fingerprint information based on a second ultrasonic signal obtained via the ultrasonic sensor and the determined attribute.  (para(s), 0074, 0076)


2, Kitchens discloses an electronic device of claim 1, (see claim rejection 1) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0074, 0076)

          when the noise signal of strength of a preset value or more is obtained, determine strength of a first ultrasonic signal oscillated by the ultrasonic sensor, based on the strength of the noise signal. (abstract; para(s) 0008, 0112, 0037, 0071, 0127) 


          In regards to claim 3, Kitchens discloses an electronic device of claim 2, (see claim rejection 2) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0074, 0076)

          determine a threshold value based on the determined strength of the first ultrasonic signal; and (claim(s) 11-12)

          obtain the fingerprint information, based on a second ultrasonic signal obtained with strength of the determined threshold value or more.  (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)


          In regards to claim 5, Kitchens discloses an electronic device of claim 1, (see claim rejection 1) wherein the processor is configured to: (see claim rejection 11) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)

          determine a frequency of the first ultrasonic signal such that the frequency of the first ultrasonic signal oscillated by the ultrasonic sensor is different from a frequency of the noise signal by a preset band or more. (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)
  


          In regards to claim 6, Kitchens discloses an electronic device of claim 1, (see claim rejection 1) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)


          determine a frequency of the first ultrasonic signal such that the frequency of the first ultrasonic signal oscillated by the ultrasonic sensor is changed with time within a preset frequency range; and (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)


          obtain the fingerprint information based on the second ultrasonic signal corresponding to the first ultrasonic signal oscillated with the changed frequency.  (abstract; claim(s) 11-12; para(s), 0074, 0076)


          In regards to claim 7, Kitchens discloses an electronic device of claim 6, (see claim rejection 6) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)


          determine the frequency of the first ultrasonic signal such that the frequency of the first ultrasonic signal oscillated by the ultrasonic sensor is changed with time within a frequency range other than a frequency range including a frequency of the noise signal within the preset frequency range. (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6) 


          In regards to claim 8, Kitchens discloses an electronic device of claim 6, (see claim rejection 6) wherein the processor is configured to: (abstract; fig(s) 5-6)

          obtain the fingerprint information based on a second ultrasonic signal other than the PATENTsecond ultrasonic signal corresponding to the first ultrasonic signal oscillated with the frequency of the noise signal among the second ultrasonic signal corresponding to the first ultrasonic signal oscillated with the changed frequency.  (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6) 



          In regards to claim 9, Kitchens discloses an electronic device of claim 1, (see claim rejection 1) further comprising: (abstract; fig(s) 5-6)

          a display electrically connected to the processor; (para 0112, para 0079, ‘recites teaching can applied to a number of devices’; 242 fig. 25, ‘display’; fig. 26; 66 fig. 6, ‘controller’; para(s) 0074, 0076)



          wherein the ultrasonic sensor includes an oscillation unit oscillating the first ultrasonic signal and a receiving unit obtaining the second ultrasonic signal, wherein the oscillation unit vibrates the display in a first area of the display to oscillate the first ultrasonic signal, and wherein the receiving unit obtains the second ultrasonic signal in at least a partial area in a second area other than the first area of the display. (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6) 
 


          In regards to claim 10, Kitchens discloses an electronic device of claim 1, (see claim rejection 1) further comprising: 

          a temperature sensor configured to measure temperature at a periphery of the electronic device, wherein the processor is configured to: (fig(s) 17a-b; para 0097)

          determine an attribute of the first ultrasonic signal, further using temperature obtained via the temperature sensor. (fig(s) 17a-b; para 0097)


          In regards to claim 11, Kitchens discloses an electronic device comprising: (abstract; fig(s) 5-6, 25)


          a display; (para 0112, para 0079, ‘recites teaching can applied to a number of devices’; 242 fig. 25, ‘display’; fig. 26)

          an ultrasonic sensor positioned on a rear surface of the display and configured to obtain an ultrasonic signal in at least a partial area of the display; and (51, 55 fig. 5, ‘ultrasonic sensor array’, ‘ultrasound transmitter’, para 0079, ‘recites teaching can applied to a number of devices’; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)


          a processor electrically connected to the display and the ultrasonic sensor, wherein the processor is configured to: oscillate a first ultrasonic signal via the ultrasonic sensor; (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)

          obtain a second ultrasonic signal corresponding to the first ultrasonic signal via the ultrasonic sensor; (para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)

          determine an attribute of a third ultrasonic signal oscillated by the ultrasonic sensor, based on the obtained second ultrasonic signal; (para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)

          oscillate the third ultrasonic signal via the ultrasonic sensor; and obtain fingerprint information via the ultrasonic sensor based on a fourth ultrasonic signal corresponding to the third ultrasonic signal and the determined attribute.  (para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)


          In regards to claim 12, Kitchens discloses an electronic device of claim 11, (see claim rejection 11) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)


          obtain fingerprint information based on a fourth ultrasonic signal of a threshold value or more; and (abstract; claim(s) 11-12; para(s), 0074, 0076)

          set a threshold value of the fourth ultrasonic signal obtained in an area, in which the second ultrasonic signal less than a preset threshold value is obtained, in an area of the display to a value less than the preset threshold value.  (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)




          In regards to claim 13, Kitchens discloses an electronic device of claim 11, (see claim rejection 11) wherein the processor is configured to: (abstract; fig(s) 5-6)


          when the second ultrasonic signal of a preset value or less is obtained in at least the partial area of the display, determine strength of the first ultrasonic signal oscillated by the ultrasonic sensor, based on strength of the second ultrasonic signal. (abstract; claim(s) 11-12; para(s) 0112, 0074, 0076, ‘recites: transmitter 55 to provide a plurality of waves at desired frequencies.’; fig(s) 5-6)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens (KR20160130234), in view of, Shin (US 2010/0303311).

          Kitchens discloses: 

         In regards to claim 14, Kitchens teaches an electronic device of claim 13, (see claim rejection 13) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)

          Kitchens does not teach:



          when the second ultrasonic signal of the preset value or less is obtained in at least the partial area of the display, display a message indicating that it is impossible to obtain the fingerprint information, in the display.  

           Shin teaches:

          when the second ultrasonic signal of the preset value or less is obtained in at least the partial area of the display, display a message indicating that it is impossible to obtain the fingerprint information, in the display.  (‘claim 1 teaches a control unit displays corresponding error information and guidance information on fingerprint re-entry through a display unit when one of the size of the fingerprint, the position of the fingerprint, the degree of contact of the fingerprint, and the state of characteristic points calculated from a fingerprint image is not within a predetermined range’)

           It would have been obvious before the effective filing date of the invention to combine the ‘ultrasonic imaging device’ of Kitchens with the ‘fingerprint recognition device’ of Shin in order to provide a finger print device using an ultrasonic signal.


          In regards to claim 15, Kitchens discloses an electronic device of claim 11, (see claim rejection 11) wherein the processor is configured to: (66 fig. 6, ‘controller’; para(s), 0112, 0074, 0076, 0079; 242, 245, 246, 249, 250 fig. 25, ‘display’; fig. 26)
 
          Shin teaches:

          when the second ultrasonic signal of a preset value or less is obtained in at least the partial area of the display, display a guide UI for inducing a fingerprint input in an area of the display in which the second ultrasonic signal of more than the preset value is obtained. (‘claim 1 teaches a control unit displays corresponding error information and guidance information on fingerprint re-entry through a display unit when one of the size of the fingerprint, the position of the fingerprint, the degree of contact of the fingerprint, and the state of characteristic points calculated from a fingerprint image is not within a predetermined range’)


Allowable Subject Matter

Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852